The petition for rehearing calls attention to the fact that the defendant was given a sentence of 35 years in the penitentiary instead of the 15 years as stated in the original opinion. In the companion case of Roy Tiner v. State,64 Okla. Cr. 13, 76 P.2d 411, decided by the court on February 11, 1938, the defendant was given a sentence of 15 years. In that case there was no evidence showing any previous conviction of the defendant. His participation in the robbery consisted of being present, and aiding and assisting in that way only. In this case the defendant admits having heretofore served two terms in the penitentiary, and that he could not count the times he had been arrested. Under the facts as presented, we are of the opinion that justice would be done by modifying the sentence in this case to a term of 25 years, and it is so ordered, and the motion for rehearing is overruled.